Citation Nr: 0511939	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to November 1945 and service with the Regular Philippine 
Army from November 1945 to April 1946.  He died in October 
1979.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003  decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in October 1979 due to shock and 
hemorrhage as a result of acute gunshot wounds.  

2.  The record does not show any relationship between the 
veteran's death and his service during World War II.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant has been provided with a copy of the appealed 
June 2003 rating decision, an October 2003 statement of the 
case, and a supplemental statement of the case dated in 
February 2004 that discussed the pertinent evidence, and the 
laws and regulations related to claim for service connection 
for the cause of the veteran's death.  Moreover, these 
documents essentially notified her of the evidence needed by 
her to prevail on her claim.  

In addition, in a May 2003 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The appellant was told 
that she needed evidence showing the cause of the veteran's 
death, an injury, disease or event in service, and a 
relationship between the cause of death and the injury, 
disease or event in service.  

As it pertained to respective responsibilities, the appellant 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
She was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  She was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, she was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The appellant was 
further informed that she could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in May 2003 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to her claim that 
she might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In May 
2003, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claim.  

The Board finds that there was no defect with respect to the 
timing of the VCAA notice requirement.  The notice provided 
to the appellant in May 2003, prior to the first AOJ 
adjudication of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The appellant 
has not identified any additional evidence pertinent to her 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the appellant 
has been informed of the type of evidence necessary to 
substantiate her claim, as well as the respective 
responsibilities of himself and VA as it pertains to her 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The service medical records are completely negative for 
evidence of any injury or chronic disease during service.  

The veteran's death certificate states that he died in 
October 1979.  The listed cause of death was shock and 
hemorrhage due to gunshot wounds.  

The appellant has submitted no medical records or other 
evidence in support of her claim and she has not identified 
any such records that VA might obtain.  

In January 2004, the appellant testified at a personal 
hearing before a hearing officer at the RO that the veteran 
was the mayor and that he was shot to death.  She stated that 
she believed that "his death is related to politics."  

The appellant has presented no evidence that the veteran's 
death in 1979 is related in any way to his service during 
World War II and she has not even advanced any credible 
argument that it was.  Nor has she identified any evidence or 
medical records that might be obtained that would support her 
claim.  

Lacking evidence of a relationship between the cause of the 
veteran's death and an injury or disease in service, service 
connection is not established.  

Therefore, the Board concludes that service connection for 
the cause of the veteran's death must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


